Citation Nr: 1222844	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  00-10 927	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a low back disability to include as secondary to the service-connected left knee and left ankle disabilities. 

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a left hip disability to include as secondary to the service-connected left knee and left ankle disabilities. 

3.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder. 

4.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability. 

REPRESENTATION

Veteran represented by:  Vaughn Simms, Agent

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1971 to December 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in March 2000, of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied service connection for the low back and left hip disabilities. 

This matter is also before the Board on appeal of a June 2005 rating decision of the RO, which denied a higher rating for posttraumatic stress disorder and a total disability compensation rating based on individual unemployability. 

In January 2004, the Veteran appeared at a hearing before the undersigned Veterans Law Judge, on the claims pertaining to the low back and left hip. 

In December 2004, the Board remanded the case for additional development. 

In a decision in January 2008, the Board determined in part that new and material evidence had not been presented to reopen the claims of service connection for a low back disability and for a left hip disability and to this extent denied the appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  





In an Order dated in October 2009, the Court granted a Joint Motion for Partial Remand of the parties, the Secretary of VA and the Veteran, who was then represented by counsel, and vacated the Board's decision as to the low back and left hip disabilities and dismissed the appeal on another claim.  The Court then remanded the case to the Board for readjudication consistent with the Joint Motion. 

In August 2010, the Board remanded the case for additional development.  As part of the remand, the Board referred for initial adjudication the claim of service connection for osteoarthritis and meniscal tears of the left knee, but in a report of contact in October 2010 the Veteran indicated that it was his desire not to pursue the claim.  

Also in the remand, the Board directed further procedural due process on the claim of whether new and material evidence had been presented to reopen a claim of service connection for erectile dysfunction to include as secondary to service-connected posttraumatic stress disorder.  After a statement of the case was issued in October 2010, the Veteran did not thereafter perfect the appeal as to the issue with the filing of a substantive appeal.  Therefore, that issue is not in appellate status for consideration by the Board.  

Since the Board last reviewed this case, the Veteran has appointed a new representative, that is, an accredited agent, to represent him on his appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.









REMAND

In the remand in August 2010, the Board directed that the Veteran be provided content-complying VCAA notice with Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim) on the applications to reopen claims of service connection for a low back disability and for a left hip disability including on a secondary basis.  A VCAA letter was sent to the Veteran in September 2010, but the notice did not included the definition of "new and material evidence" under the old version of 38 C.F.R. § 3.156 in effect prior to August 29, 2001, as the Board requested in its remand.  The procedural defect needs to be corrected.   

As for the claim for increase for posttraumatic stress disorder, the RO issued the Veteran a statement of the case on the issue in October 2010.  Thereafter, the RO received a statement from the Veteran's representative in October 2010, in which he in part explains why the Veteran's mental disorder warrants a 70 percent rating as well as a total disability rating for compensation based on individual unemployability.  The Board construes this statement as a timely-filed substantive appeal, and thus the issue of a higher rating for posttraumatic stress disorder is properly on appeal before the Board.  However, the RO did not address the issue as an appealed issue in the supplemental statements of the case issued to the Veteran in February 2011 and July 2011, and the RO has not considered any of the pertinent evidence that has been associated with the claims file since the statement of the case, including a VA psychiatric examination report of February 2011 and the Veteran has not waived his right to have the RO initially consider such evidence.     

A decision on the claim for a total disability rating for compensation based on individual unemployability is deferred until the remaining claims on appeal are finally adjudicated. 





Accordingly, the case is REMANDED for the following action:

1.  Ensure content-complying VCAA notice with Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim) on the applications to reopen the claims of service connection for a low back disability and for a left hip disability including on a secondary basis.  

The VCAA notice should included the following language:

"New and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim."  38 C.F.R. § 3.156(2001). 

2.  After the development requested has been completed, adjudicate the claims of whether new and material evidence has been presented to reopen the claims of service connection for a low back disability and for a left hip disability, including secondary service connection, the claim for increase for posttraumatic stress disorder, and the claim for a total disability rating for compensation based on individual unemployability.  



On the claim for increase for posttraumatic stress disorder consider the evidence added to the file since the statement of the case was issued in October 2010.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).



